PER CURIAM.
Pettis violated parole. The trial court went outside the sentencing guidelines and increased the sentence given Pettis solely under the provisions of Florida Rule of Criminal Procedure 3.701(d)(14). It was error to employ this Rule because it did not become effective until a full month following sentencing. We reverse the retroactive application of Florida Rule of Criminal Procedure 3.701(d)(14) under authority of O’Malley v. State, 462 So.2d 868 (Fla. 4th DCA 1985) and remand for further sentencing.
Reversed and remanded.
HERSEY, DELL and WALDEN, JJ., concur.